Case 2:18-cv-00089-LGW-BWC Document 123 Filed 05/10/21 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

BRUNSWICK DIVISION
ASHTON BRINKLEY and JARED SPELL, )
)
Plaintiffs, )
) CIVIL ACTION FILE
v.
) NO. 2:18-CV-89-LGW-BWC
MICHAEL GLENN WATERS, et. al., )
)
Defendants. )

 

ORDER ON CONSENT MOTION FOR
ENTRY OF FINAL JUDGEMENT IN FAVOR OF
DEFENDANTS COPELAND AND STARR

On March 31, 2021, the Court granted summary judgment to Defendants Copeland and
Starr. (Dkt. 116), The case now comes before the Court on a motion by Copeland and Starr for
final judgment in their favor, pursuant to Fed. R. Civ. P. 54(b). Plaintiffs have consented to the
motion.

For good cause shown, the motion is GRANTED. The clerk is directed to enter judgment

in favor of Defendants Copeland and Starr and to remove them from the caption of the case. The

case shall NOT be closed, however, as the claims against other defendants remain pending.

SO ORDERED this 7 day of /\\ 44 ae,
/ _

HON. LISA GODBEY WOOD
UNITED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF GEORGIA
